DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/25/2019 is being considered.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.Specification
Claim Objections
Claims 2 and 16 are objected to because of the following informalities:  
Claim 2 line 2 should read “at least one of the plurality…”.  
Claim 16 line 3 should read “to keep the at least one vibration sensor in place”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “a computer connected to one or more vibration sensors… at least one vibration sensor disposed in the one or more pressure actuated members”.  It is unclear if “at least one vibration sensor” is a part of the “one of more vibration sensors”.  For such reasons the claim is determined to be indefinite.  For Examination purposes, the “at least one vibration sensor” is part of the “one or more vibration sensors”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chew (US2014/0329439).
Regarding claim 1, Chew discloses a polishing apparatus comprising: 
a polisher (Item 500) configured to polish a target object to be polished (Item 501, specifically to expose the TSV as discussed in Paragraph [0003]); 
a holder (Item 522) configured to rotate while holding the target object to be polished; 
a plurality of elastic members (Paragraph [0027] “5 zone head”) provided on the holder concentrically around a center of a rotation shaft of the holder and configured to elastically press the target object to be polished against the polisher; and 
a plurality of vibration sensors (Item 534b) provided in the plurality of elastic members and configured to detect vibration from a polishing surface of the target object to be polished (Paragraph [0031-32]).
Regarding claim 2, Chew discloses the polishing apparatus according to claim 1, wherein at least one of the plurality of elastic members has a hollow cavity and is configured to press the target object to be polished against the polisher by supplying gas to the cavity (Paragraph [0027] “5 zone head”), and at least one of the plurality of vibration sensors is provided in the cavity (Paragraph [0031-32]).
Regarding claim 3, Chew discloses the polishing apparatus according to claim 2, wherein when the target object is polished when the vibration sensors come into contact with the target object to be polished through the elastic members (Paragraph [0032] describes how 
Regarding claim 4, Chew discloses the polishing apparatus according to claim 3, wherein the target object to be polished is polished when the vibration sensors rotate relative to the target object to be polished in the elastic members (Paragraph [0002]).

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaushal (US 2003/0087586).
Regarding claim 15, Kaushal discloses a polishing system for polishing a target surface, the polishing system comprising: 
a computer (Item 48) connected to one or more vibration sensors (Item 100); 
a calculator (discussed in the 112f above) connected to the computer and configured to determine a vibration signal obtained by the computer (Paragraph [0032 and 35]); 
a controller  configured to receive the vibration signal from the calculator and to control a driver to actuate a polisher (Paragraph [0034]), the polisher comprising: one or more pressure actuated members (Item 82) movable to contact with the target surface; and 
at least one vibration sensor of the one or more vibration sensors (as discussed above) disposed in the one or more pressure actuated members (Paragraph [0032]), wherein the at least one vibration sensor is movable relative to the one or more pressure actuated members when the one or more pressure actuated members move against the target surface (the vibration sensor is coupled to the backside of the membrane and moves with the part of the membrane it is coupled to.  The vibration sensor does move in respect to the sides of the membrane that is connected to the sides of the carrier head).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kaushal (US 2003/0087586) in view of Chew (US2014/0329439).
Regarding claim 1, Kaushal discloses a polishing apparatus comprising: 
a polisher (Item 60) configured to polish a target object to be polished (Item 10); 
a holder (Item 80) configured to rotate while holding the target object to be polished; 
an elastic member (Item 82) provided on the holder concentrically around a center of a rotation shaft of the holder and configured to elastically press the target object to be polished against the polisher; and 
a vibration sensor (Item 100) provided in the elastic member and configured to detect vibration from a polishing surface of the target object to be polished (Paragraph [0032]).
Kaushal fails to explicitly disclose a plurality of elastic members or a plurality of vibration sensors.
Chew teaches a polishing apparatus (Item 500) with a holder (Item 522), a plurality of elastic members (Paragraph [0027] “5 zone head”) and a plurality of vibration sensors (Item 534b) provided in the plurality of elastic members and configured to detect vibration from a polishing surface of the target object to be polished (Paragraph [0031-32]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to simply substitute the single elastic member and vibration sensor as disclosed by Kaushal for the plurality of elastic members and the plurality of vibration sensors as taught by Chew.  Simply 
Regarding claim 2, Kaushal in view of Chew discloses the polishing apparatus according to claim 1, wherein at least one of the plurality of elastic members has a hollow cavity and is configured to press the target object to be polished against the polisher by supplying gas to the cavity (Kaushal Item 85 Paragraph [0029]), and at least one of the plurality of vibration sensors is provided in the cavity (Kaushal Paragraph [32]).
Regarding claim 3, Kaushal in view of Chew discloses the polishing apparatus according to claim 2, wherein when the target object is polished when the vibration sensors come into contact with the target object to be polished through the elastic members (Kaushal Paragraph [0032]).
Regarding claim 4, Kaushal in view of Chew discloses the polishing apparatus according to claim 3, wherein the target object to be polished is polished when the vibration sensors rotate relative to the target object to be polished in the elastic members (Kaushal Paragraph [0031]).



Allowable Subject Matter
Claim 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-14 are allowed.
s 16-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 8 and 5.  In the instant application, the applicant is using the vibration sensors to determine the unevenness of the wafer and adjusting the pressure of the plurality of elastic members in response to the determination of unevenness. Kaushal uses a vibration sensor to determine which material type/level is being polished, while the goal of Chew is to determine breakage.  Neither discusses planarization or unevenness.
Regarding claim 16, there are no known references that have the combination of a vibration sensor located within a pressure actuated member and also having a first and second magnetic rail for additional movement of the sensor within the pressure actuated member.  
 For such reasons the claims are determined to be novel and non-obvious.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723